Beck, J.
—
The facts of this case are not materially different from, those in Hinman v. C. R. I. & P. Railway Co.., 28 Iowa, 491. In that case the railway track had been fenced through the field or inclosure where the stock. were killed, but the fence was destroyed or injured by fire, so that the stock escaped upon the road from the field. In this case the road never was fenced. The difference in facts cannot change the rule we recognized in that case. In fact, as the defendant has not attempted to fence the road, this appears to be even a stronger case of liability of the defendant than the other.
Following the ruling in that case, we hold that the judgment of the district court must be
Reversed.